Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/29/21 includes a crossed-through reference which is not being considered at this time as the name of the Applicant and the publication number of the document do not match.

Claim Objections
Claim 11 is objected to because of the following informalities:  the language “a user” (line 8) is objected to as the user has already been set forth in line 1; Examiner suggests amending to read –the user--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication module configured to transmit the at least one characteristic in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first set of electrical contacts" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pepe (2017/0304145).
Regarding claim 1, Pepe shows a percussive therapy system (see Fig. 1-9, abstract and para. 0005 for example) which includes a percussive therapy device (see Fig. 1, device 10) which includes a housing (see Fig. 1-2, housing defined by elements 11 and 20), an electrical source (see para. 0026, “rechargeable battery”), a motor positioned in the housing (see para. 0026 “a motor (not shown)” provided in housing portion 20), a switch for activating the motor (see para. 0027, switch 26), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 3-4, push rod assembly 18, see para. 0023 and 0025-0026), and an attachment configured to be operatively connected to a distal end of the push rod assembly of the percussive massage device and to provide at least one therapeutic effect to a user (see Fig. 1-4 and 9A-D for example, attachment 30 which provides percussive, vibrational, and heating or cooling therapeutic effect to a user, see para. 0005 and 0029 for example).
Regarding claim 2, the Pepe system’s attachment includes at least one of an actuator configured to provide the at least one therapeutic effect to the user and a sensor configured to obtain at least one of biometric data of the user and information regarding operation of the device (see para. 0029 ”cold-retaining fluid (or gel)” and “heat-retaining fluid (or gel)” being an actuator to provide their respective therapeutic effect to the user).
Regarding claim 3, the Pepe system’s actuator includes at least one of a vibration actuator, a heating actuator, a cooling actuator, and an exfoliating actuator (see para. 0029 ”cold-retaining fluid (or gel)” a cooling actuator and “heat-retaining fluid (or gel)” being a heating actuator for example).
Regarding claim 11, Pepe shows a percussive therapy system, whose ordinary use includes a method of providing at least one therapeutic affect to a user (see Figs. 1-9, abstract, para. 0005 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Hoffmann et al. (2013/0281897).
Regarding claim 4, Pepe system is silent as to the sensor including at least one of a thermal sensor, an oxygen sensor, a blood flow sensor, a force meter, a gyroscope, and an accelerometer; however, Hoffmann teaches a similar percussive therapy device which includes such a sensor (see Hoffmann para. 0032 discloses use of a sensor for monitoring/feedback, para. 0044-0045 and 0086 discloses blood flow sensor, para. 0062, 0073, 0079, 0081, and 0125 which discloses accelerometer).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe device to include a sensor, as taught by Hoffmann, in order to provide feedback to inform an operator performance of therapy (Hoffmann para. 0032), monitor patient blood flow to ensure optimized therapy delivery (Hoffmann para. 0044-0045), or confirm and guide correct positioning for the therapy device with respect to the user (Hoffmann para. 0081).  
Regarding claim 13, the Pepe method is silent as to the attachment further configured to obtain at least one of thermal data, blood-oxygen data, blood flow data, angular position data, linear position data, and force magnitude data; however, Hoffmann teaches a similar system which includes such data sensors (see Hoffmann para. 0032 discloses use of a sensor for monitoring/feedback, para. 0044-0045 and 0086 discloses blood flow sensor, para. 0062, 0073, 0079, 0081, and 0125 which discloses accelerometer that determines adequate force magnitude).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe 
Regarding claim 14, the modified Pepe method further includes the step of providing a recommendation to the user, generated from at least one of the thermal data, blood-oxygen data, blood flow data, angular position data, linear position data, and force magnitude data (see Hoffmann para. 0081 guide correct positioning and adequate engagement force; para. 0044-0045 optimize positioning and delivery based on blood flow).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Giraud et al. (2015/0305969) and DeBenedictis et al. (2015/0216719).
Regarding claim 5, the Pepe system is silent as to providing a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part; however Giraud teaches a similar system which includes a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part (see Giraud abstract “control means” para. 0088, “user interface (UI)” which offers selectable programs, i.e. protocols, and directs user to change massage attachments to apply to the user, para. 0112-0113, control unit 161).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include a routine controller that initiates protocols to provide user instruction to use a particular attachment on a user, as taught by Giraud, in order to provide the ability to have multiple programs for massage selectable by the user (see Giraud para. 0088).  The now modified Pepe system includes a thermal sensor which measures body part temperature (see Pepe para. 0009 and para. 0029, thermal sensor 31), but is silent as to instructing the user to apply the attachment .

Claims 6-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Giraud.
Regarding claim 6, the Pepe system is silent as to being configured to determine at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include the ability of the device to detect a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 7, the modified Pepe system’s at least one characteristic of the attachment includes a type of the attachment, a sensor of the attachment, and an actuator of the attachment (see Giraud para. 0088 and 0112-0113, determines type of attachment/actuator).

Regarding claim 17, the Pepe method is silent as to determining at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe method determine a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 18, the modified Pepe method includes the step of providing a prompt communicating the at least one characteristic of the attachment to the user (see Giraud para. 0088 “a screen to display at least one of the following kinds of data: … name of the head distinguished”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe and Giraud as applied to claim 6 above, and further in view of Marton et al. (10,314,762).
Regarding claim 8, the modified Pepe system is silent as to further including a wireless communication module configured to transmit the at least one characteristic to at least one of the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Pepe (2020/0268594) hereinafter Pepe ‘594.
Regarding claim 9, the Pepe system is silent as to the attachment including a first set of electrical contacts; however, Pepe teaches a similar percussive therapy device which includes an actively controlled heating element in the attachment which receives electrical power (see Pepe ‘594 Fig. 8-11 and para. 0038-0039, heating element 112 and 116) and Giraud teaches a similar attachment which includes a set of electrical contacts for control of the therapeutic effect of the attachment (see Giraud Fig. 1, para. 0017 and 0109).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system’s attachment to include an active heating element, as taught by Pepe ‘549, supplied with electrical power via a set of electrical contacts, as taught by Giraud, in order to provide an active heating element.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Giraud, Pepe ‘594 and Estes (2009/0326540).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Thomassen (2017/0049278).
Regarding claim 12, the Pepe method includes the therapeutic effects including vibration, percussion, heating and cooling (see Pepe para. 0005 and 0029 for example), but is silent as to including an exfoliating therapeutic effect; however, Thomassen teaches a similar massage system which includes an exfoliating therapeutic effect (see Thomassen para. 0015 and 0057, Fig. 1-2 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include an attachment which provides exfoliating therapeutic effect, as taught by Thomassen, in order to provide another therapeutic effect for the user’s skin in particular.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Goldstein (2018/0008512) and DeBenedictis.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (10,959,908), Griner (5,951,501), Yang (2020/0390644), Rix (7,927,259), and Pivaroff (6,682,496) are all directed towards percussive massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785